Title: [November 1771]
From: Washington, George
To: 




Novr. 1st. Dined at Mrs. Dawson’s. Went to the Fireworks in the Afternoon and to the Play at Night.
 


2. Dined with the Council and Spent the Evening in my own Room a writing.


   
   GW is probably preparing his petition to the council on behalf of the Virginia Regiment. In it he asked not only that individual allotments be made but that the limit of 20 surveys be removed, each claimant being permitted to survey his own portion of land and the 61,796 acres already surveyed by Crawford being divided only among the claimants who had shared the expense. Such an arrangement, he thought, would have several benefits. By being surveyed in many small plats, the full 200,000 acres could be covered “without taking in so many Mountains and barren Hills as would render the intended Bounty, rather a Charge” (VA. EXEC. JLS.H. R. McIlwaine et al., eds. Executive Journals of the Council of Colonial Virginia. 6 vols. Richmond, 1925–66., 6:438–39).

“Every man would stand on his own bottom,” and a few would not be obliged to bear the whole cost of the initial surveying, “whilst the Major part are standing aloof waiting the Event; if favorable to come in for part of the Prize but to pay nothing for the Ticket in case of a Blank.” Claimants would also be spared being “doubly Taxed,” not having to pay for both a share of the 20 surveys and an individual survey within one of the 20. In short, GW believed his petition to be “so reasonable, & so consistent with every principle of common justice . . . that . . . it could not possibly be rejected” (GW to George Mercer, 7 Nov. 1771, DLC:GW).



 


3. Dined at Anderson’s and Supped at Mrs. Dawson’s.
 


4. Dined with the Council and went to the play afterwards.


   
   Governor Dunmore today presented GW’s petition to the council. The councillors promptly decided to continue the limit of 20 surveys but postponed further action on the petition until 6 Nov. (VA. EXEC. JLS.H. R. McIlwaine et al., eds. Executive Journals of the Council of Colonial Virginia. 6 vols. Richmond, 1925–66., 6:438–39).



 


5. Dined at the Treasurers, and Spent the Evening in my own Room.
 


6. Dined at Mrs. Dawsons and Spent the Evening at Mrs. Campbells.


   
   On this date GW and James Mercer appeared before the council to argue in favor of the petition presented two days earlier. After hearing them, the councillors met privately to deliberate matters. They reaffirmed the limit of 20 surveys and then proceeded to allot the 200,000 acres: 400 acres to each of 52 private soldiers who had made claims, 500 acres to each of 4 corporals, 600 acres to each of 7 sergeants, 2,500 acres to each of 2 cadets, 6,000 acres to each of 8 subalterns, 9,000 acres to each of 5 captains, and 15,000 acres to each of 3 field officers, including GW. The remaining 30,000 acres, after being used to satisfy the claims of any more private soldiers who might apply, were to “be divided among those who have hitherto born the whole Expense, & who in all Probability must continue to do so till the full Quantity is surveyed” (VA. EXEC. JLS.H. R. McIlwaine et al., eds. Executive Journals of the Council of Colonial Virginia. 6 vols. Richmond, 1925–66., 6:438–41). The council’s answer to the petition did not please GW. In a letter of 7 Nov. to George Mercer, he accused the councillors of “putting the Soldiery upon a worse footing than the meanest Individual in the Community, rather than be thought to give a License to the pillaging of his Majestys, or the Proprietary Lands” (DLC:GW). Nevertheless, he remained determined to pursue the business regardless of the difficulties and expense involved.



   
   Mrs. Campbell’s new tavern on Waller Street was the one that Jane Vobe had kept there until recent months. In August, Mrs. Vobe had sold her furniture, and in September she had announced her intention to leave the colony (Va. Gaz., P&D, 25 July and 17 Sept. 1771).



 


7. Left Williamsburg on my return home, dined & lodged at Colo. Bassetts.
 



8. At Colo. Bassetts all day. Colo. Lewis & Mr. Mercer came here.
   

	
   
   On the previous day GW had given Fielding Lewis £200 cash with which to pay the balance due for the house and two lots in Fredericksburg where Mary Ball Washington was to live (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 336, 345). The owner of the property, Michael Robinson, of Spotsylvania County, deeded it to GW on 18 Sept. 1772, but Mrs. Washington apparently moved into the house before spring (CROZIER [2]William Armstrong Crozier, ed. Spotsylvania County, 1721–1800: Being Transcriptions, from the Original Files at the County Court House, of Wills, Deeds, Administrators’ and Guardians’ Bonds, Marriage Licenses, and Lists of Revolutionary Pensioners. New York, 1905., 294; see main entry for 11 April 1772). Although GW paid the full purchase price of £275 and retained the title to the property, he charged his mother nothing to live there for the nearly 18 years remaining of her life.



 


9. Set out in Company with those Gentlemen. Dined at Todds bridge and lodgd at Hubbards.
 


10. Dined at Doctr. Todds and reachd Fredericksburg at Night.

	
   
   George Todd (1711–1790), a physician, operated a tavern from 1750 to 1781 on the stage road in Caroline County at the site of present-day Villboro, Va. (CAMPBELL [1]Thomas Elliott Campbell. Colonial Caroline: A History of Caroline County, Virginia. Richmond, 1954., 411–12, 450). William Todd’s ordinary at Todd’s Bridge, where GW stopped much more frequently, was about 38 miles south of Dr. Todd’s place (see entry for 21 April 1760).



 


11. Got home about Dark. And found Mr. Warner Washington his Wife and Child—Mrs. Bushrod & Katy & Nancy Washington—Sally & Nancy Carlyle & Sally Fairfax & Polly Brazier here.


   
   Anne Washington (d. 1777), known as Nancy, was Katy (Catherine) Washington’s sister and a niece of Mrs. Bushrod. Reputedly an amiable and attractive young lady, Nancy married Thomas Peyton of Gloucester County in May 1776 and died eight months later (Va. Gaz., D&H, 25 May 1776 and 17 Jan. 1777). Sally Cary Fairfax (b. 1760), eldest child of Bryan Fairfax,

visited her aunt and uncle at Belvoir about this time. She died unmarried between 1777 and 1779 (FAIRFAX[Sally Cary Fairfax]. “Diary of a Little Colonial Girl.” Virginia Magazine of History and Biography 11 (1903–4): 212–14., 213).



 


12. At home all day with the above.
 


13. Rid to the Ferry Plantation Mill, Doeg Run and Muddy hole.
 


14. Rid to the Mill with the Ladies & back again. Mr. Lawson came in the Afternoon.
 


15. Rid to the Ferry Plantation after breakfast Mr. Warnr. Washington his wife & Child, & the two Miss Carlyles—Polly Brazier & Mr. Lawson went away.
 


16. Went a hunting but found nothing.
 


17. Went to Dinner at Belvoir with Mrs. Bushrod, Mrs. Washington, the two Miss Washington’s, & Patcy Custis. Returnd in the Afternn.
 


18. Went up to Court. Dined at Arrells & lodged at Mr. John Wests. Sent my Horses home.


   
   The court met 18–21 Nov. GW’s name does not appear in the court records for this day, but he was officially present on 19 and 20 Nov. (Fairfax County Order Book for 1770–72, 303–23, Vi Microfilm).



 


19. Dined at Arrells and lodgd at my own House. Supped at Arrells also.
 


20. Dined at Arrells. Came home in the Afternoon Mr. Magowan with me. Found Mr. Washington his Wife &ca. here as also John Custis.
 


21. At home all day. Mr. Danl. Jenifer dined & lodgd here.


   
   Daniel Jenifer (1727–1795) was the son of Dr. Daniel Jenifer of Port Tobacco, Md., and brother of Daniel of St. Thomas Jenifer.



 


22. At home again. Mr. Jenefir went away after breakfast as Mr. Washington &ca. did yesterday.
 


23. At home all day. Mr. Magowan went away before Dinner. Mr. Campbell came to Dinnr. & Doctr. Craik in the afternoon.



   
   Matthew Campbell probably brought the £60 cash that GW recorded receiving from Robert Adam & Co. on this date (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 341, 347).



 


24. Doctr. Craik & Mr. Campbell both went away after breakfast.
 


25. Went a hunting in the Morning with Jacky Custis. Returnd about 12 Oclock & found Colo. Fairfax & Lady here—Mrs. Fanny Ballendine & her Nieces—Miss Sally Fairfax & Mr. R. Adam Mr. Jas. Adam & Mr. Anthy. Ramsay all of whom went away in the Afternoon when Miss Scott came.


   
   Frances Ewell Ballendine was John Ballendine’s wife, and the nieces accompanying her are probably daughters of one or more of her brothers: Charles and Bertrand Ewell of Prince William County and Solomon Ewell of Lancaster County (HAYDENHorace Edwin Hayden.  Virginia Genealogies. A Genealogy of the Glassell Family of Scotland and Virginia, also of the Families of Ball, Brown, Bryan, Conway, Daniel, Ewell, Holladay, Lewis, Littlepage, Moncure, Peyton, Robinson, Scott, Taylor, Wallace, and others, of Virginia and Maryland. 1891. Reprint. Baltimore, 1973., 334–38). Catherine Scott (b. 1741) was a daughter of Rev. James Scott (d. 1782), rector of Dettingen Parish, Prince William County, and Sarah Brown Scott, a cousin of George Mason of Gunston Hall.



 


26. Rid to Muddy hole, Doeg Run, Mill and Ferry before dinner.
 


27. Set off before Sunrise with John Custis for Colo. Masons and went a driving [deer] in his Neck after breakfast—2 deer killed.
 


28. Went a driving again with Colo. Mason—killed nothing.
 


29. Went to the Vestry at Pohick Church & reachd home in the Evening. Found Mr. Johnson here.


   
   The Truro Parish vestry today set the parish levy for the year—70 pounds of tobacco per tithable—and appointed various parish officials (Truro Vestry Book, 150–52, DLC).



   
   Dr. John Johnson was continuing to treat Patsy Custis for her epilepsy. He may have been at Mount Vernon earlier in the month also, because on 12 Nov., GW recorded paying him £14 in Maryland currency for his services (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 345). Although Patsy still had not improved in any way under the care of Dr. Johnson, the Washingtons continued to consult him about her health for several more months (Johnson to Martha Washington, 21 Mar. 1772; HAMILTON [1]Stanislaus Murray Hamilton, ed. Letters to Washington and Accompanying Papers. 5 vols. Boston and New York, 1898–1902., 4:119, n.2).



 


30. Went a hunting in the Neck with Mr. Peake—found & killed a Fox. Mr. Johnson still here.
